           Case 4:18-cv-00797-KGB Document 31 Filed 05/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


MALLORY SMITH, Individually and on                                             PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 4:18-cv-797-KGB


OM PURSHANTAM, LLC,                                                          DEFENDANTS
and TANVI DESAI


             PLAINTIFF’S MOTION FOR COSTS AND ATTORNEYS’ FEES


       COMES NOW Plaintiff Mallory Smith, by and through her attorney Josh Sanford

of Sanford Law Firm, PLLC, and for her Motion for Costs and Attorneys’ Fees, states as

follows:

       1.      Plaintiff filed this case on October 29, 2018, pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq, and the Arkansas Minimum Wage Act, Ark.

Code Ann. § 11-4-201, et seq, to recover unpaid wages.

       2.      The Parties have reached a settlement agreement in principle, which will

be reduced to writing, that resolves all alleged damages that Plaintiff claims in the

Amended Complaint, including but not limited to alleged unpaid overtime, liquidated and

consequential damages, and lost wages, in exchange for a dismissal with prejudice and

release of all claims, but not including the amount of attorney’s fees and costs, which is

a reserved issue. Joint Notice of Settlement ¶ 1. The settlement amount to Plaintiff is

$2,500.00.

       3.      An essential element of the settlement agreement is that Defendants will

pay Plaintiff’s reasonable attorney fees and costs, the amount of which is a reserved
                                              Page 1 of 3
                           Mallory Smith, et al. v. Om Purshantam, LLC
                              U.S.D.C. (E.D. Ark.) No. 4:18-cv-797-KGB
                          Plaintiff’s Motion for Costs and Attorneys’ Fees
         Case 4:18-cv-00797-KGB Document 31 Filed 05/08/20 Page 2 of 3




issue. Id. at ¶ 3. The Parties agreed that the amount of fees and costs to be paid by

Defendants will be resolved either by further separate negotiations or by a fee petition

submitted to this Court. Id.

       4.     The FLSA requires that in an action for unpaid minimum wages under the

Act, the Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

29 U.S.C. § 216(b).

       5.     Similarly, the AMWA provides that a court may award costs and

reasonable attorneys’ fees against “[a]ny employer who pays any employee less than

the minimum wages, including overtime compensation . . . to which the employee is

entitled under or by virtue of [the AMWA].” Ark. Code Ann. § 11-4-218(a).

       6.     As shown on the Billing Spreadsheet attached as Exhibit 1, Plaintiffs

expect to have incurred $16,530.75 in attorneys’ fees through May 8, 2020, to

successfully litigate the claims. Plaintiff summarized, categorized and sorted billing by

attorney on page 1 and category of work on page 2 for the Court’s convenience in

reviewing this request.

       7.     Further, Plaintiff’s counsel reviewed and edited the billing for charges that

might have been considered as excessive, redundant, or otherwise unnecessary or

appropriate for reduction. Through the exercise of billing judgment, Plaintiff’s counsel

identified $5,255.50 in fees that Plaintiff has chosen to exclude from the total amount

requested in this fee petition.

       8.     After subtracting the fees described above, Plaintiff requests an award of

$11,275.25 in attorneys’ fees, a reduction from the actual billing amount of 40.69%.

                                              Page 2 of 3
                           Mallory Smith, et al. v. Om Purshantam, LLC
                              U.S.D.C. (E.D. Ark.) No. 4:18-cv-797-KGB
                          Plaintiff’s Motion for Costs and Attorneys’ Fees
            Case 4:18-cv-00797-KGB Document 31 Filed 05/08/20 Page 3 of 3




       9.       As shown in detail on Plaintiff’s Costs Invoice (Exhibit 5), Plaintiff also

incurred $491.00 in costs other than attorneys’ fees during litigation. Plaintiff is entitled

to these costs under the FLSA, 29 U.S.C. § 216(b), and under Rule 54(d).

       10.      Accordingly, Plaintiff requests a total award of costs and attorneys’ fees in

the amount of $11,766.25.

       11.      In support of this Motion, Plaintiff attaches and incorporates the following

exhibits:

             Ex. 1   Invoice and Reduction Tables;
                - P. 1: showing summary of billing and reductions by attorney
                - P. 2: showing summary of billing and reductions by category
                - P. 3 et seq.: showing all line-by-line billing and reductions by date
             Ex. 2   Costs Invoice;
             Ex. 3   Declaration of Josh Sanford;

       12.      This Motion is supported by a contemporaneous Memorandum Brief.

       WHEREFORE, Plaintiff respectfully requests that her Motion for Costs and

Attorneys’ Fees be granted in its entirety, that the Court award Plaintiff fees and costs in

the amount of $11,766.25 and for all other just and equitable relief to which Plaintiff may

be entitled.

                                                        Respectfully submitted,

                                                        PLAINTIFF MALLORY SMITH

                                                        SANFORD LAW FIRM, PLLC
                                                        One Financial Center
                                                        650 South Shackleford Road, Suite 411
                                                        Little Rock, Arkansas 72211
                                                        Telephone: (501) 221-0088
                                                        Facsimile: (888) 787-2040

                                                        Josh Sanford
                                                        Ark. Bar No. 2001037
                                                        josh@sanfordlawfirm.com

                                                Page 3 of 3
                             Mallory Smith, et al. v. Om Purshantam, LLC
                                U.S.D.C. (E.D. Ark.) No. 4:18-cv-797-KGB
                            Plaintiff’s Motion for Costs and Attorneys’ Fees
